336 S.W.3d 514 (2011)
Linda D. JONES, Respondent,
v.
Miles J. JONES, M.D., Appellant.
No. WD 72352.
Missouri Court of Appeals, Western District.
March 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Steven D. Wolcott, Liberty, MO, for Appellant.
Carrie E. Martsching, Liberty, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
Miles J. Jones appeals the judgment of the Circuit Court of Clay County, Missouri, dissolving his marriage to Linda D. Jones, dividing the marital property and debts, and awarding Wife maintenance. *515 We affirm the judgment of the trial court. Rule 84.16(b).